Citation Nr: 1218167	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, claimed as a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had more than 40 years of honorable active service before his retirement in October 2005. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


REMAND

In his June 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In February 2012, the Veteran was notified that his hearing was scheduled for April 2012.  

In March 2012, the Veteran declined the videoconference hearing and indicated that he preferred to wait for a future visit by a member of the Board.  To date, the hearing has not been rescheduled and there is no indication in the record that the Veteran has withdrawn his travel Board hearing request.

Therefore, the appeal must be remanded so the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing at the RO in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

